DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on February 2, 2022 for the patent application 16/230,571 filed on December 21, 2018. Claims 1, 3, 6, 10 and 15 are amended. Claims 2 and 11 are cancelled. Claims 1, 3-10 and 12-18 are pending. The first office action of April 21, 2021; the second office action of June 8, 2021; and the third office action of October 8, 2021 are fully incorporated by reference into this Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-10 and 12-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a system” (i.e. a machine), and claim 10 is directed to “a method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea of “providing access to an electronic learning  activity,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that “
providing access to a learning activity comprising: 
to receive input defining criteria for a learning activity, including: receiving at least one challenge instruction; 
receiving a correct response to the at least one challenge instruction; 
receiving a misconception corresponding to the challenge instruction;  
receiving at least one resource defining an activity to correct the misconception; 
storing the at least one challenge instruction, the correct response, the misconception, and the resource defining the activity; 
retrieving the at least one challenge instruction and displaying the at least one challenge instruction; and 
to receive a first user input responding to the at least one challenge instruction;QB\ 159311.00174\69962379.1Serial No. 16/230,571Response to Final Office Action dated June 8. 202 1Page 5 
responsive to a first determination that the first user input does not match the correct response: 
identifying a misconception associated with the at least one challenge instruction and the first user input; 
dynamically generating a group comprising a plurality of users inputting the first user input that does not match the first correct response; a strategy customized to the group and comprising: 
a first resource describing a group activity to correct the misconception; and a second resource comprising an individual activity comprising at least one additional challenge instruction, wherein responsive to a second determination that a second user input responding to the at least one additional challenge instruction matches a second correct response, the misconception is corrected.” These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a server coupled to a network and including at least one processor executing instructions comprising a specific device logic within a memory,” “an instructor graphical user interface (GUI), the instructor GUI including a plurality of GUI controls,” “a data store,” and “a student GUI,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., pre-solution activity of data gathering, data analysis, and post-solution activity of presenting data) and/or does no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “providing a learning activity,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a server coupled to a network and including at least one processor executing instructions comprising a specific device logic within a memory,” “an instructor graphical user interface (GUI), the instructor GUI including a plurality of GUI controls,” “a data store,” and “a student GUI,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements. Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 3-9 and 12-18 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 3-9 and 12-18 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1 or 10.  are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
The Applicant’s arguments filed on February 22, 2022 related to claims 1, 3-10 and 12-18 are fully considered, but are not persuasive.  

Claim Rejections – 35 USC §112
The Applicant respectfully argues “In view of the amendments, Applicant respectfully requests that the rejections be withdrawn.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the rejections under 35 U.S.C. §112(b) are withdrawn.
 
Claim Rejections – 35 USC §101
The Applicant respectfully argues “Independent claims 1 and 10 are directed to a system, and a method, respectively, that require an instructor graphical user interface (GUI) with defined GUI controls. 
In combination, these controls provide a structured instructor interface that enables less skilled instructors to easily construct rich, full instruction for students in the format of games, which can measure a learner's understanding through challenge questions specifically designed to measure the learner's understanding and identify one or more misconceptions about a topic being evaluated, and to analyze and identify understanding and misconceptions. (See paragraphs [[0021] - [0025] of the application as published, by way of example). The invention recited in the claims, therefore, is directed to a technical solution which employs GUI controls. (See Abstract and Summary of the Invention, which both cite GUI controls.).”
The Examiner respectfully disagrees. First, “analyzing and identifying student understanding and misconceptions,” is not a technical solution to a technical problem, by automating what is normally done in the analog by teachers, professors and instructors. Humans have been observing and analyzing students to recommend further training to improve any shortcomings previously observed for centuries. At 
Second, the Applicant’s “GUI controls” are merely printed matter on a screen that provides meaning in the mind of humans (i.e. here, as either a student or instructor) and fails to provide any structural improvement to the client devices which implement the “GUI controls.” As such, the argument is not persuasive.

The Applicant respectfully argues “The Office Action alleges that the claims are directed to the abstract idea of "providing a learning activity." (quotes in original). The words "providing a learning activity" are found in neither claim 1 nor claim 10, nor, in fact, in the entire specification. Applicant therefore respectfully submits that this characterization is not supported by the pending application. Even if it were, this characterization completely ignores numerous technical limitations in the claims, and oversimplifies the technical components of the claims. See Enfish L.L.C. v. Microsoft Corp., 822 F.3d 1327, 1337 (Fed. Cir. 2016).”
The Examiner respectfully disagrees. First, The Applicant’s claims are “providing a graphical user interface (GUI)… for an electronic learning activity,” is reasonably understood as merely “providing a learning activity.” As such, the characterization is reasonably supported by the Applicant’s pending application. Second, the remainder of the Applicant’s argument is conclusory and fails to compare and contrast why the Applicant’s claims are on point with “Enfish.” Here, the Applicant is not providing any computer-functionality improvements as found in “Enfish,” but instead is merely using existing computers as tools in aid of processes focused on an “abstract idea.” As such, the argument is not persuasive. 

The Applicant respectfully argues “The Office Action further alleges that the claims are addressed either to "certain methods of organizing human activity" or "mental processes." The claims, however, are not addressed to managing personal behavior or relationships or interactions between people. The claims are, rather, addressed to specific, structured graphical user interfaces paired with a prescribed functionality. See Trading Technologies International, Inc. v. CQG, INC., 675 Fed.Appx. 1001 (2017)(MPEP 2106.05(a)(I))(Finding that a structured graphical user interface is not a method of organizing human activity) See also Core Wireless Licensing S.A.R.L. v. LG Electronics Mobilecomm U.S.A., Inc., 880 F.3d 1356, 1362 (Fed. Cir. 2018) (finding claims directed to "an improved user interface for computing devices, not to the abstract idea of an index").”
The Examiner respectfully disagrees. First, identifying the Applicant’s claims as “certain methods of organizing human activity,” is on point since the Applicant’s claims are providing a learning activity through the use of challenges, eliciting a response, determining any misconceptions with the challenge and providing further resources to correct the misconception. This is a standard teacher-student interaction during the education process. In other words, the Applicant’s claims are managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Here, the instructor is managing the students behavior/interaction thru the challenges and providing further resources if a misconception is determined as based on rules/instructions pertaining to the challenge. As such, it is proper to identify the Applicant’s claims as “certain methods of organizing human activity.” Likewise can be said when identifying the abstract idea in the form of a “mental process.” Again, the Applicant’s claims are providing a learning activity through the use of challenges, eliciting a response, determining any misconceptions with the challenge and providing further resources to correct the misconception. This is a standard teacher-student interaction during the education process. Such an interaction can be performed in the human mind and it is done in the form of either an observation, an evaluation, a judgement or an opinion. Specifically, the Applicant’s use of challenges and providing further resources if a misconception is determined reads on point as being an observation, an evaluation, a judgement and/or an opinion. As such, it is also proper to identify the Applicant’s claims as a “mental process.” 
Second, the Applicant’s argument continues to provide conclusory logic by citing Trading Technologies International, Inc., without any discussion of why a non-precedential case is persuasive. Further, the Applicant’s claims are not solving a software problem as found in Trading Technologies International, Inc. v. CQG, Inc. Specifically, “The court found that these patents are directed to improvements in existing graphical user interface devices that have no “pre-electronic trading analog,” and recite more than “ ‘setting, displaying, and selecting’ data or information that is visible on the [graphical user interface] device.” Id.” In Appellant’s case, there is a pre-electronic teaching analog. In 
Third, the Applicant’s argument continues to provide conclusory logic by citing Core Wireless Licensing S.A.R.L. without any discussion of why the case is persuasive. Again, the Applicant is not claiming a new display as in Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., but rather is claiming an application to an existing technology. Therefore, the argument is not persuasive. 

The Applicant respectfully argues “The Office Action further alleges that the claimed graphical user interface is "ubiquitous in modern day computing and reasonably exist amongst modern computer networks" and are "integrated on every computer system." Applicant does not deny that graphical user interfaces exist. The claims, however, "do not simply claim displaying information on a graphical user interface" but rather "require a specific structured graphical user interface paired with a prescribed functionality." Id. The claims, therefore, are not addressed to an abstract idea, and the rejection should be withdrawn for this reason alone.”
The Examiner respectfully disagrees. Again, the Applicant’s conclusory argument fails to articulate any reasoning beyond mere disagreement with the Examiner’s rejection. As such, the argument is not persuasive. 

The Claims Integrate the Purported Abstract Idea into a Practical Application
The Applicant respectfully argues “Here, the claim specifically recites a structured GUI with a specific set of GUI controls. The claims recite a meaningful application of a structured GUI interface that can be used by educators to address the problem described in paragraphs [0021] - [0025] of the application as published, by way of example.”
The Examiner respectfully disagrees. The Applicant’s argument is mischaracterizing what actually is structure. The Appellant’s claims merely display information on a generic display. As such, the argument is not persuasive. 

“The claims clearly do not attempt to monopolize all methods of "providing a learning activity," or methods of providing a learning activity on a graphical user interface. To the contrary, to infringe the pending claims, an alleged infringer would have to make, use, or sell a graphical user interface with narrowly defined fields, which have been selected to address a very specific problem. The pending claims are mot, therefore, a drafting effort to monopolize the alleged abstract idea of providing a learning activity.”
The Examiner respectfully disagrees. Questions of preemption are inherent in the two‐part framework from Alice Corp. and Mayo (incorporated within Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of pre‐emption, and therefore remain eligible”. It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible. The claims, here and above, when considered as a whole, were not found to be “significantly more.” The claims as amended are not broadly written to pre-empt, such that others can practice them. It is due to the generic nature of the limitations being claimed as a generic computer performing the claimed abstract idea that supports the notion of preemption. As such, the argument is persuasive. 

The Pending Claims Recite an Inventive Concept
The Applicant respectfully argues “Even if the subject matter of the pending claims were not addressed to a practical application, the claims provide an inventive concept amounting to significantly more than the purported abstract idea itself. Claims, for example, are directed to an inventive concept where, as here, they recite a specific, discrete implementation, and do not merely recite the abstract idea along with the requirement to perform it on a set of generic computer components, or to perform it on the Internet. The "inventive concept" may arise in one or more of the individual claim limitations or in the ordered combination of the limitations. Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, .827 F.3d 1341, 1349, 1350 (Fed. Cir. 2016). Here, again, a number of specific GUI controls are defined..”
The Examiner respectfully disagrees. First, as stated in MPEP 2106.05, Eligibility Step 2B: Whether a Claim Amounts to Significantly More, provides insight regarding “Bascom.” Specifically, “Bascom” claimed a non-conventional and non-generic arrangement of various computer components for filtering Internet content. In other words, to be “significantly more” requires adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application. Here, the Applicant has failed to provide any non-conventional or non-generic arrangement of various compute components to display “a number of specific GUI controls.” As such, the argument is not persuasive. 

The Applicant respectfully argues “These are not generic computer components found in the prior art, which is apparent from the fact that there are currently no prior art rejections. The recited GUI controls, moreover, clearly do represent an improvement in technology. Clearly, computerized educational systems were known in the art before the application was filed, as is apparent from the fact that a number of prior art references have been cited in this prosecution. The improvement here is not in applying a computer, but rather in improving computerized systems by providing a specific user interface which enables novice instructors to provide specific types of instruction to students. When considered individually and as an ordered combination, the GUI controls required by the independent claims, therefore, demonstrate that the claims recite an inventive concept that is significantly more than the purported abstract idea itself. This is because the specific structured interface and corresponding GUI controls are not generic computer components, nor are they routine and conventional. Again, this is apparent from the fact that there are currently no prior art rejections”
The Examiner respectfully disagrees. First, arguments with regard to a “lack of prior art” are best suited for arguing rejections under 35 U.S.C. §§ 102 and 103. The test for 35 U.S.C. § 101 subject-matter eligibility requires claims to be examined using the “two-part Mayo test” for determining subject-matter eligibility, as previously performed above. As such, the argument is not proper for facilitating a 35 U.S.C. § 101 subject-matter eligibility discussion. Second, the Applicant is misconstruing the proper analysis under 35 U.S.C. § 101. The lack of prior art, clearing the claims of any 35 U.S.C. §§102 or 103 rejections, is not evidence of subject-matter eligibility under 35 U.S.C. §101. Third, a prior art search is not necessary to resolve whether the additional element is a well-understood, routine, conventional activity because lack of novelty (i.e., not finding the element in the prior art) does not necessarily show that an McRO, Inc. v. Bandai Namco Games America Inc.; Bascom Global Internet Services, Inc. v. AT&T Mobility LLC.; and Enfish LLC v. Microsoft Corp.), or (ii) provide a technical solution to a problem in a technical field (as in DDR Holdings, LLC v. Hotels.com, L.P.). Again, the Applicant’s claims are merely using generic, well-known, and conventional data gathering computing elements as a tool to alleviate the burden on mankind to make educational determinations and tailor them into a desired/appealing educational format. As such, the argument is not persuasive.

Citations to Trading Technologies Inc. v. CGQ, Inc., 675 Fed. Appx. 1001, 1004 (Fed. Cir. 2017)
The Applicant respectfully argues “The Office Action apparently objects to the citations to Trading       Technologies International, Inc. v. CQG, INC., 675 Fed.Appx. 1001 (2017) because the case is "non- precedential." This case, however, is cited by the USPTO as a case illustrating patentable subject matter (See MPEP 2106.05(a)(I)), and in sixty district court cases, based on a Westlaw search. If it is the Examiner's position that Applicants cannot cite to the cases in the MPEP, or that are being cited by any number of district courts, support for that position is required. Irrespective, patentability of specific user interfaces as an improvement in computer-functionality has also been found in Core Wireless Licensing S.A.R.L. v. LG Electronics Mobilecomm U.S.A., Inc., 880 F.3d 1356, 1362 (Fed. Cir. 2018), cited above, and in MPEP 2106.05(a)(I).”
The Examiner respectfully disagrees. The Applicant is free to cite to any case they desire. It is not the Examiner’s position to prevent or even deter that practice. However, it would be extremely helpful if “Trading Technologies International, Inc.” and “Core Wireless Licensing S.A.R.L.”, is either binding on or persuasive without having to go before the Patent Trial and Appeals Board when examining the Applicant’s case with, arguably, similar issues or facts. Regardless, it remains the Examiner’s position that neither “Trading Technologies International, Inc.” and “Core Wireless Licensing S.A.R.L.”, are on point to overcome the subject-matter eligibility rejections under 35 U.S.C. § 101.

Summary
The Applicant respectfully argues “The pending claims, therefore, are not directed to an unpatentable subject matter. The claims specifically require a structured user interface that improves on existing computerized educational technology. As noted above, an infringer of the pending claims would have to make, use, or sell not just a computer with a graphical user interface, but a graphical user interface with specific fields directed to addressing a specific problem. This problem has not been addressed by computer systems in the educational field, as is apparent from the fact that the claims are allowable over prior art which includes computer systems in the field of the invention. Claims reciting graphical user interfaces, moreover, have been found to be addressed to patentable subject matter in similar cases, as addressed by MPEP 2106.05(a)(I). Applicant therefore respectfully requests that the rejection be withdrawn, and that a notice of allowance be issued.”
The Examiner respectfully disagrees. First, the Applicant has failed to articulate the “improvement” on “existing computer educational technology.” Second, the Applicant’s own argument (i.e. on existing computerized educational technology) solidifies the Examiner’s point that the Applicant’s claims merely add insignificant extra-solution activity to the judicial exception (e.g., pre-solution activity of data gathering, data analysis, and post-solution activity of presenting data) and/or does no more than generally link the use of a judicial exception to a particular technological environment or field of use and is not providing a practical application. Likewise, the Applicant’s claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a server coupled to a network and including at least one processor executing instructions comprising a specific device logic within a memory,” “an instructor graphical user interface (GUI), the instructor GUI including a plurality of GUI controls,” “a data store,” and “a student GUI,” are claimed these are all generic, well-known, and conventional computing elements as described in paras. [0028] and [0029] of the Applicant’s written description of the specification as originally filed. Third, it has been established here and above that no prior art is applicable in view of the Applicant’s claims. It has been further established that a lack or prior art does not deem an application as subject-matter eligible under 35 U.S.C. §101. Finally, unlike the Applicant’s claims, the cases addressed in the MPEP provided a “practical application” and/or were “significantly more.” As such, the argument is not persuasive. Therefore, the rejection of claims 1, 3-10 and 12-18 under 35 U.S.C. § 101 is not withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Robert P Bullington, Esq./

Primary Examiner, Art Unit 3715